DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 11/18/2020.  Claims 1, 2, 12, 13, and 22 have been amended. Claims 5 and 16 have been previously canceled. Claims 1-4, 6-15 and 17-25 are pending in this office action, of which claims 1, 12 and 22 are independent claims.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 11/18/2020, with respect to the rejections of claims 1-4, 6-15 and 17-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. With the examiner’s amendments below the claims 1-4, 6-15 and 17-25 are allowed in this office action.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel M. Schneider, Reg. No. 68,276 on 2/11/2021.
The application is amended as follows:
IN THE CLAIMS:

(Currently Amended)	A method, comprising:
obtaining at least a portion of a copy of a work unit from an insurance policy management system of record, wherein:
the work unit corresponds to a content item with respect to an insurance policy; and
the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements;
while a client device is offline with respect to the insurance policy management system of record, performing an offline action that includes a first modification to a first element of the copy of the work unit, recording locally the first modification to the first element of the copy of the work unit, and deferring synchronization of the first modification with the insurance policy management system of record by storing the first modification to the first element of the copy of the work unit locally at the client device; 
receiving, from the insurance policy management system of record, information including a second modification to a second element of the work unit, wherein the received information is not immediately displayed at the client device; 
displaying, at a user interface of the client device, an indication indicating that the second element has been modified at the insurance policy management system of record and an associated value of the second element has not been displayed; and
device is online with respect to the insurance policy management system of record, synchronizing the first modification with the insurance policy management system of record, including: 
providing, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the at least the first element of the copy of the work unit, wherein the hash value or version information is determined at a category level or element level; 
in response to a determination that first modification has not been synchronized between the client device and the insurance policy management system of record based at least in part on the hash value or the version information, providing, by the client device, the insurance policy management system of record with information corresponding to the first modification, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element; and 
causing the insurance policy management system of record to detect whether the first modification is in conflict with the work unit on the insurance policy management system of record.
(Previously Presented)	The method of Claim 1, further comprising receiving from the insurance policy management system of record a notification in response to a determination that the first modification is in conflict with an existing state of the work unit on the insurance policy management system of record.
(Original)	The method of Claim 2, wherein the notification includes a request for a conflict-resolving activity to be performed.
(Previously Presented)	The method of Claim 1, wherein prior to the synchronization of the first modification with the insurance policy management system of record, the method further comprises displaying a visual indication that the first element is modified but not synchronized. 
(Canceled)	  
(Original)	The method of Claim 1, wherein the plurality of categories has a corresponding plurality of queues storing modifications to elements belonging to respective categories.
(Original)	The method of Claim 6, wherein the plurality of queues are prioritized according to their respective order of synchronization. 
(Previously Presented)	The method of Claim 1, wherein the synchronization of the first modification with the insurance policy management system of record further comprises causing the insurance policy management system of record to invoke a set of update logic that is also used to implement an instantaneous update of the first modification to the work unit at the insurance policy management system of record.  
(Previously Presented)	The method of Claim 1, further comprising retrieving at least a portion of the work unit from the insurance policy management system of record in response to a determination that at least the portion of the work unit at the insurance policy management system of record has been modified since it was last retrieved.
(Previously Presented)	The method of Claim 9, wherein the determination is based at least in part on comparing a hash value associated with at least the portion of the work unit on the insurance policy management system of record and a hash value associated with at least the portion of the copy of the work unit on the client device. 
(Currently Amended)	The method of Claim 1, wherein the first modification is deemed to be in conflict with the work unit on the insurance policy management system of record in response to a determination that the first modification violates a preconfigured rule.
(Currently Amended)	A client device, comprising:
one or more hardware processors to: 
obtain at least a portion of a copy of a work unit from an insurance policy management system of record, wherein:
the work unit corresponds to a content item with respect to an insurance policy; and
the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements;
while the client device is offline with respect to the insurance policy management system of record, perform an offline action that includes a first modification to a first element of the copy of the work unit, record locally the first modification to the first element of the copy of the work unit, and defer synchronization of the first modification with the insurance policy management system of record by storing the first modification to the first element of the copy of the work unit locally at the client device;
receive, from the insurance policy management system of record, information including a second modification to a second element of the work unit, wherein the received information is not immediately displayed at the client device; 
display, at a user interface of the client device,  an indication indicating that the second element has been modified at the insurance policy management system of record and an associated value of the second element has not been displayed; and
synchronize, by the device, the first modification with the insurance policy management system of record, wherein the first modification is synchronized in response to at least a determination that the client device is online with respect to the insurance policy management system of record, and to synchronize the first modification includes:
to provide, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the at least the first element of the copy of the work unit, wherein the hash value or version information is determined at a category level or element level;
to provide, by the client device, the insurance policy management system of record with information corresponding to the first modification in response to a determination that first modification has not been synchronized between the client device and the insurance policy management system of record based at least in part on the hash value or the version information, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element; and 
to cause the insurance policy management system of record to detect whether the first modification is in conflict with the work unit on the insurance policy management system of record; and
a communication interface coupled to the one or more processors and to communicate with the system of record.
(Currently Amended)	The client device of Claim 12, wherein the one or more processors are further to receive from the insurance policy management system of record a notification in response to a determination that the first modification is in conflict with an existing state of the work unit on the insurance policy management system of record.
(Currently Amended)	The client device of Claim 13, wherein the notification includes a request for a conflict-resolving activity to be performed.
(Currently Amended)	The client device of Claim 12, wherein prior to the synchronization of the first modification with the insurance policy management system of record, the one or more processors are further to cause a visual indication to be displayed indicating that the first element is modified but not synchronized. 
(Canceled)	  
(Currently Amended)	The client device of Claim 12, wherein the plurality of categories have a corresponding plurality of queues storing modifications to elements belonging to respective categories.
(Currently Amended)	The client device of Claim 17, wherein the plurality of queues are prioritized according to their respective order of synchronization. 
(Currently Amended)	The client device of Claim 12, wherein to synchronize the first modification with the insurance policy management system of record further includes to cause the insurance policy management system of record to invoke a set of update logic that is also used to implement an instantaneous update of the first modification to the work unit at the system of record.  
(Currently Amended)	The client device of Claim 12, wherein the one or more processors are further to retrieve at least a portion of the work unit from the insurance policy management system of record in response to a determination that at least the portion of the work unit at the insurance policy management system of record has been modified since it was last retrieved.
(Currently Amended)	The client device of Claim 20, wherein the determination is based at least in part on comparing a hash value associated with at least the portion of the work unit on the insurance policy management system of record and a hash value associated with at least the portion of the copy of the work unit on the device. 
(Currently Amended)	A computer program product, the computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions that when executed cause one or more processors to:
obtain at least a portion of a copy of a work unit from an insurance policy management system of record, wherein:
the work unit corresponds to a content item with respect to an insurance policy; and
the work unit comprises a plurality of categories of the insurance policy, each category comprising a set of one or more elements;
while a client device is offline with respect to the insurance policy management system of record, perform an offline action that includes a first modification to a first element of the copy of the work unit, recording locally the first modification to the first element of the copy of the work unit, and defer synchronization of the first modification with the insurance policy management system of record by storing the first modification to the first element of the copy of the work unit locally at the client device;
receive, from the insurance policy management system of record, information including a second modification to a second element of the work unit, wherein the received information is not immediately displayed at the client device; 
display at a user interface of the client device, an indication indicating that the second element has been modified at the system of record and an associated value of the second element has not been displayed; and
in response to at least a determination that the client device is online with respect to the insurance policy management system of record, synchronize the first modification with the insurance policy management system of record, including: 
providing, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the at least the first element of the copy of the work unit, wherein the hash value or version information is determined at a category level or element level; 
in response to a determination that first modification has not been synchronized between the client device and the insurance policy management system of record based at least in part on the hash value or the version information, providing the insurance policy management system of record with information corresponding to the first modification, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element; and 
causing the insurance policy management system of record to detect whether the first modification is in conflict with the work unit on the insurance policy management system of record.
 (Previously Presented)	The method of claim 1, wherein the first modification is synchronized with the insurance policy management system of record according to one or more priority rules with respect to the work unit or the plurality of categories, the one or more priority rules provide a higher priority for financial-related information than user notes, and the one or more priority rules provide priorities for synchronization of modifications based on a relative priorities of categories respectively corresponding to the modifications.
(Previously Presented) The method of claim 1, wherein the content item corresponds to one of an insurance claim, an insurance policy, a process, and a transaction.
(Previously Presented) The method of claim 1, wherein the synchronization of the first modification includes synchronize the first modification according to a priority of the first modification in relation to priorities of other modifications within one or more priority queues. 

Reasons for Allowance
Claims 1-4, 6-15 and 17-25 (re-numbered 1-23) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Clarke et al. (US 20110307278 A1) discloses managing insurance information includes obtaining account information associated with an insurance account, selectively indicating a first portion of the account information that includes versioned information and a second portion of the account information that includes non-versioned information, obtaining policy information of an insurance policy associated with the insurance account, including copying at least some of the versioned information as a first portion of the insurance policy, and establishing a link between at least some of the non-versioned information and a second portion of the insurance policy.

 The prior art reference Keefer (US 20110071858 A1) discloses an insurance policy management computing system (201) stores a legally-binding insurance policy as a read-only document including the complete policy history. To facilitate revisions to the policy, the computing system (201) provides an opportunity (202) to revise an insurance policy and recalls (203) the currently legally-binding insurance policy. Since the legally-binding insurance policy is a read-only document, the computing system (201) uses the legally-binding policy to generate an editable version that is a complete copy of the legally-binding policy.
The major difference between the prior art and the instant invention is the improvement of the insurance claim policy information management during the offline visits to the disparate locations such as accident sites, building inspections, census data collected from visiting locations and synchronize data with the central insurance policy management system using the locally stored version or hash value. Where Clarke reference discloses insurance information at the policy level and account level, multiple values corresponding to various policy fields are obtained for each policy and some policy information is associated with corresponding account information and the policy information and the account information is synchronized as appropriate, however does not disclose synchronization based on the locally stored modified data version provided by the client device. Keefer teaches an insurance policy management computing system that stores a legally-binding insurance policy as a read-only document including the complete policy history. 
Therefore, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “receiving from the insurance policy management system of record, information including a second modification to a second element of the work unit, wherein the received information is not immediately displayed at the client device, displaying, at a user interface of the client device, an indication indicating that the second element has been modified at the insurance policy management system of record and an associated value of the second element has not been displayed and based on the  determination that the client device is online with respect to the insurance policy management system of record, synchronizing the first modification with the insurance policy management system of record, including: providing, by the client device, to the insurance policy management system of record a hash value or version information corresponding to the first modification of the at least the first element of the copy of the work unit, wherein the hash value or version information is determined at a category level or element level; in response to a determination that first modification has not been synchronized between the client device and the insurance policy management system of record based at least in part on the hash value or the version information, providing, by the client device, the insurance policy management system of record with information corresponding to the first modification, wherein the information corresponding to the first modification corresponds to information having a granularity according to a corresponding category or the first element and causing the insurance policy management system of record to detect whether the first modification is in conflict with the work unit on the insurance policy management system of record” as recited in the independent claims 1, 12 and 22. 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




2/11/2021

/NARGIS SULTANA/Examiner, Art Unit 2164          

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164